DETAILED ACTION
In response to the Amendments filed on June 2, 2022, claims 13-22 are amended. Currently, claims 13-22 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed on June 2, 2022 are accepted.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
Claims 13 and 20: the recitation of “the first tubular element” on line 9 should be corrected to recite --the tubular element--.  
Claims 14-19 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Perthu in view of Wieselblad (US Pub. No. 2015/0080811 A1).
Claim 13. Perthu discloses an injection device adapted for injecting a pen injector device along an injection direction defining an injection axis, comprising: 
a housing (917) adapted to be positioned on skin of a human subject (pg. 34, lines 9-12), wherein said housing includes a tubular element (917) having a first end (i.e., end with shield 912) positioned on the skin and a second upper opening opposite the first end (i.e., opening throughwhich movable element portion 919 slides through) (Figs. 9a-9c); and 
a movable element (918, 919, 920) movably arranged relative to the housing between a retracted position (Fig. 9b) and an injection position (Fig. 9c), wherein the movable element includes a holder (902, 912, 911, 901, 922) adapted for holding the pen injector device (i.e., syringe holder 902,912,911,922 is capable of holding a pen device), wherein the movable element includes a first portion (919) arranged to slide inside the first tubular element of the housing, a second portion (920) arranged to slide at a first outer surface of the housing, and a connection portion (918) connecting the first portion with the second portion, wherein the movable element extends out of the second upper opening of the tubular element (Figs. 9a-9c; pg. 34, lines 16-20), 
wherein the holder includes a first holding part (911, 912) closest to the first end of the housing and a second holding part (901, 902), wherein the first holding part has a first element (911) for engaging and fixing the pen injector device in a correct position for injection, and the second holding part is configured to lock the pen injector device and prevent the pen injector device from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe).
While Perthu discloses the injection device 900 secures the hypodermic syringe so as to move the hypodermic syringe through shield 922 to inject needle 914 into the skin during use from the position of Fig. 9b to the position of Fig. 9c (pg. 34, line 20 until pg. 35, line 14), Perthu does not further disclose that the injection device being usable with a pen injector device.
However, it is known in the art for injection devices that pen injector devices having similar structure as the disclosed hypodermic syringe of Perthu. In particular, Wieselblad discloses a pen injector device wherein in order to deliver a dose, the user presses the end of the device with the injection needle against the injection site for a pre-set dose ([0066]). Wieselblad also discloses that the device must be operated to set a dose first before being used for injection ([0061]). Moreover, Wieselblad discloses that the pen injector device having structures similar to the hypodermic syringe 913,914,915,924 of Figs. 9a-9b of Perthu, see below for annotated Fig. 2 of Wieselblad of corresponding structures to the hypodermic syringe of Perthu in Fig. 9a, wherein the pen injector device of Wieselblad also comprises a conventional injection needle ([0037]) that is not illustrated in the figures that is the corresponding structure to needle 914 of the hypodermic syringe Perthu.

    PNG
    media_image1.png
    852
    925
    media_image1.png
    Greyscale

Therefore, since Wieselblad discloses a pen injector device comprising corresponding structures to that of hypodermic syringe of Figs. 9a-9c of Perthu, person of ordinary skill in the art would have recognized that the injection device 900 is adaptable to engage with the identified structures of Wieselblad in the same manner as the corresponding structures of hypodermic syringe 914, 913, 924, and 915 so as to control insertion of the injection needle of the pen injector device of Wieselblad at the injection site in the same manner that injection device 900 controls injection of needle 914 into the skin (pg. 34, lines 9-13 of Perthu).
Claim 14. Perthu in view of Wieselblad discloses the injection device of claim 13, wherein Perthu discloses the second holding part includes a lower part (902) and an upper part (901) wherein the upper part and lower part are configured to snap-lock and lock the pen injector device (pg. 34, lines 26-30; i.e., since 911,912,901,902 are identical to the respective parts 701 and 802 which is describe on pg. 33, lines 18-26 as having a snap-lock configuration). Therefore, for the injection device 900 being used with pen injector device of Wieselblad, 901,902 of Perthu are also capable of being used to snap-lock and lock the pen injector device of Wieselblad in the same manner as the hypodermic syringe.
Claim 15. Perthu in view of Wieselblad discloses the injection device of claim 13, wherein Perthu discloses the first element (911,912,901,902,922) of the first holding part is adapted to engage in a snap-lock with a second element (i.e., barrel or collar 924) of the pen injector device (pg. 34, lines 26-30; i.e., since 911,912,901,902 are identical to the respective parts 701 and 802 which is describe on pg. 33, lines 18-26 as having a snap-lock configuration about the hypodermic syringe when the syringe is positioned as shown in Figs. 9b, 9c). Therefore, for the injection device 900 being used with pen injector device of Wieselblad, 911,912,901,902,922 of Perthu are also capable of being used to engage in a snap-lock with the pen injector device of Wieselblad in the same manner as the hypodermic syringe since the pen injector device have corresponding structures to the hypodermic syringe.
Claim 16. Perthu in view of Wieselblad discloses the injection device of claim 13, wherein Perthu discloses the first element of the first holding part (911,912,901,902,922) is adapted to engage in a threaded-lock with a second element (924) of the pen injector device (i.e., since 901,902,922 comprises a cavity locking collar 924 when the hypodermic syringe is positioned as shown in Figs. 9b, 9c since groove 922 is similar to cavity 26 of the instant disclosure, see instant Fig. 2, pg. 4, second paragraph). Therefore, since Perthu discloses 911,912,901,902,922 engaging with the hypodermic syringe in a threaded-lock, these structures are also capable of engaging with a pen injector device having similar structure as the hypodermic syringe. Therefore, for the injection device 900 being used with pen injector device of Wieselblad, 911,912,901,902,922 of Perthu are also capable of being used to engage e in a threaded-lock with the pen injector device of Wieselblad in the same manner as the hypodermic syringe since the pen injector device have corresponding structures to the hypodermic syringe.
Claim 17. in view of Wieselblad discloses the injection device of claim 15, wherein Perthu discloses the first element (922) of the first holding part includes a cavity (i.e., inner circumference of groove 922) proceeding about an inner circumference of the first element (Fig. 9a), and the second element (924) of the pen injector device comprises a protrusion which coincides with the cavity, and wherein the cavity and the protrusion are adapted to engage in the snap-lock (pg. 34, line 30 until pg. 35, line 2 when 901,902,911,912 is in a snap-lock configuration). Therefore, since Perthu discloses groove 922 being capable of engaging with a collar 924 of the hypodermic syringe, groove 922 is also capable of engaging with a protrusion of a pen injector device in a similar manner. Therefore, for the injection device 900 being used with pen injector device of Wieselblad, groove 922 of Perthu also capable of being used to engage in a threaded-lock with the corresponding structure of the pen injector device of Wieselblad to collar 924 of Perthu in the same manner as the hypodermic syringe since the pen injector device have corresponding structures to the hypodermic syringe.
Claim 18. Perthu in view of Wieselblad discloses the injection device of claim 13, when the injection device 900 being used with pen injector device of Wieselblad, Wieselblad discloses that the pen injector device is a pre-filled pen injector device ([0015]; i.e., with a pre-filled medicament container).
Claim 19. Perthu in view of Wieselblad discloses the injection device of claim 13, wherein the injection device 900 being used with pen injector device of Wieselblad, Wieselblad discloses that the pen injector device is a pen device configured to accept replaceable cartridges ([0015]; i.e., with a pre-filled medicament container).
Claim 20. Perthu discloses an injection device system adapted for injecting a syringe (913,914,915,924) along an injection direction defining an injection axis, comprising: 
a housing (917) adapted to be positioned on the skin of a human subject (pg. 34, lines 9-12), wherein said housing includes a tubular element (917) having a first end (i.e., end with shield 912) positioned on the skin and a second upper opening opposite the first end (i.e., opening throughwhich movable element portion 919 slides through) (Figs. 9a-9c); and 
a movable element (918, 919, 920) movably arranged relative to the housing between a retracted position (Fig. 9b) and an injection position (Fig. 9c), wherein the movable element includes a holder (902, 912, 911, 901, 922) adapted for holding the pen injector device (i.e., syringe holder 902,912,911,922 is capable of holding a pen device), wherein the movable element includes a first portion (919) arranged to slide inside the first tubular element of the housing, a second portion (920) arranged to slide at a first outer surface of the housing, and a connection portion (918) connecting the first portion with the second portion, wherein the movable element extends out of the second upper opening of the tubular element (Figs. 9a-9c; pg. 34, lines 16-20), 
the hypodermic syringe 913,914,915,924, 
wherein the holder includes a first holding part (911, 912) closest to the first end of the housing and a second holding part (901, 902), wherein the first holding part has a first element (911) for engaging and fixing the syringe in a correct position for injection, and the second holding part is configured to lock the pen device and prevent the syringe from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe), 
wherein the syringe has an outer circumference (i.e., outer circumference of 913), wherein a second element (924) of the syringe is adapted to engage with the first element of the first holding part to fix the hypodermic syringe in the correct position for injecting and the second element of the syringe is located at the outer circumference (pg. 34, line 30 until pg. 35, line 2; Fig. 9a; i.e., via engaging collar 924 in groove 922).
While Perthu discloses the injection device 900 secures the hypodermic syringe so as to move the hypodermic syringe through shield 922 to inject needle 914 into the skin during use from the position of Fig. 9b to the position of Fig. 9c (pg. 34, line 20 until pg. 35, line 14), Perthu does not further disclose that the injection device being usable with a pen injector device.
However, it is known in the art for injection devices that pen injector devices having similar structure as the disclosed hypodermic syringe of Perthu. In particular, Wieselblad discloses a pen injector device wherein in order to deliver a dose, the user presses the end of the device with the injection needle against the injection site for a pre-set dose ([0066]). Wieselblad also discloses that the device must be operated to set a dose first before being used for injection ([0061]). Moreover, Wieselblad discloses that the pen injector device having structures similar to the hypodermic syringe 913,914,915,924 of Figs. 9a-9b of Perthu, see above for annotated Fig. 2 of Wieselblad of corresponding structures to the hypodermic syringe of Perthu in Fig. 9a, wherein the pen injector device of Wieselblad also comprises a conventional injection needle ([0037]) that is not illustrated in the figures that is the corresponding structure to needle 914 of the hypodermic syringe Perthu. 
Therefore, since Wieselblad discloses a pen injector device comprising corresponding structures to that of hypodermic syringe of Figs. 9a-9c of Perthu, person of ordinary skill in the art would have recognized that the injection device 900 is adaptable to engage with the identified structures of Wieselblad in the same manner as the corresponding structures of hypodermic syringe 914, 913, 924, and 915 so as to control insertion of the injection needle of the pen injector device of Wieselblad at the injection site in the same manner that injection device 900 controls injection of needle 914 into the skin (pg. 34, lines 9-13 of Perthu).
Claim 21. Perthu discloses a holder adapted for holding a pen injector device for use in an injection device, comprising: 
a first holding part (911,912) and a second holding part (901,902), wherein the first holding part has a first element for engaging and fixing the pen injector device in a correct position for injection, and the second holding part is configured to lock the pen injector device and prevent the pen injector device from moving relative to the holder (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe and therefore, capable of preventing movement of the pen injector device).  
While Perthu discloses the injection device 900 secures the hypodermic syringe so as to move the hypodermic syringe through shield 922 to inject needle 914 into the skin during use from the position of Fig. 9b to the position of Fig. 9c (pg. 34, line 20 until pg. 35, line 14), Perthu does not further disclose that the injection device being usable with a pen injector device.
However, it is known in the art for injection devices that pen injector devices having similar structure as the disclosed hypodermic syringe of Perthu. In particular, Wieselblad discloses a pen injector device wherein in order to deliver a dose, the user presses the end of the device with the injection needle against the injection site for a pre-set dose ([0066]). Wieselblad also discloses that the device must be operated to set a dose first before being used for injection ([0061]). Moreover, Wieselblad discloses that the pen injector device having structures similar to the hypodermic syringe 913,914,915,924 of Figs. 9a-9b of Perthu, see above for annotated Fig. 2 of Wieselblad of corresponding structures to the hypodermic syringe of Perthu in Fig. 9a, wherein the pen injector device of Wieselblad also comprises a conventional injection needle ([0037]) that is not illustrated in the figures that is the corresponding structure to needle 914 of the hypodermic syringe Perthu.
Therefore, since Wieselblad discloses a pen injector device comprising corresponding structures to that of hypodermic syringe of Figs. 9a-9c of Perthu, person of ordinary skill in the art would have recognized that the holder of injection device 900 of Perthu being adaptable to engage with the identified structures of Wieselblad in the same manner as the corresponding structures of hypodermic syringe 914, 913, 924, and 915 so as to control insertion of the injection needle of the pen injector device of Wieselblad at the injection site in the same manner that injection device 900 controls injection of needle 914 into the skin (pg. 34, lines 9-13 of Perthu).
Claim 22. Perthu discloses a method of injecting a syringe, comprising: 
providing the injection device according to claim 13, see above for details, wherein the movable element is in the retracted position (Fig. 9b); 
arranging the syringe (913,914,915,924) containing a medicine in the first holding part and engaging the first and second elements for fixing the syringe in the correct position for injection (pg. 34, line 30 until pg. 35, line 2; i.e., via engaging collar 924 in groove 922);
arranging the syringe in the second holding part and locking the syringe to prevent the syringe from moving relative to the movable element of the injection device (Figs. 9b, 9c; pg. 34, line 20 until pg. 35, line 2; i.e., prevent movement of the syringe), 
positioning the injection device at the skin of the human subject (pg. 34, lines 13-14); and 
pushing a release mechanism (921) on the injection device, whereby the movable element moves to said injection position and the medicine of the syringe is injected (pg. 34, lines 24-25; i.e., since Figs. 9a-9c function as injection device of Figs. 4a-4c and Figs. 4a-4c discloses a release mechanism 484 similar to that of 921 for Figs. 9a-9c as described on pg. 29, lines 22-27).   
While Perthu discloses the injection device 900 secures the hypodermic syringe so as to move the hypodermic syringe through shield 922 to inject needle 914 into the skin during use from the position of Fig. 9b to the position of Fig. 9c (pg. 34, line 20 until pg. 35, line 14), Perthu does not further disclose that the injection device being usable with a pen injector device.
However, it is known in the art for injection devices that pen injector devices having similar structure as the disclosed hypodermic syringe of Perthu. In particular, Wieselblad discloses a pen injector device wherein in order to deliver a dose, the user presses the end of the device with the injection needle against the injection site for a pre-set dose ([0066]). Wieselblad also discloses that the device must be operated to set a dose first before being used for injection ([0061]). Moreover, Wieselblad discloses that the pen injector device having structures similar to the hypodermic syringe 913,914,915,924 of Figs. 9a-9b of Perthu, see above for annotated Fig. 2 of Wieselblad of corresponding structures to the hypodermic syringe of Perthu in Fig. 9a, wherein the pen injector device of Wieselblad also comprises a conventional injection needle ([0037]) that is not illustrated in the figures that is the corresponding structure to needle 914 of the hypodermic syringe Perthu. 
Since Wieselblad discloses a pen injector device comprising corresponding structures to that of hypodermic syringe of Figs. 9a-9c of Perthu, person of ordinary skill in the art would have recognized that the injection device 900 is adaptable to engage with the identified structures of Wieselblad in the same manner as the corresponding structures of hypodermic syringe 914, 913, 924, and 915 so as to control insertion of the injection needle of the pen injector device of Wieselblad at the injection site in the same manner that injection device 900 controls injection of needle 914 into the skin (pg. 34, lines 9-13 of Perthu).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of using the injection device 900 of Perthu with a pen injector device as disclosed by Wieselblad in the same manner as the injection device 900 is disclosed to be used with a hypodermic syringe, since the pen injector device of Wieselblad comprises structures corresponding to the structures of hypodermic syringe 914, 913, 924, and 915, see above annotation, so as to control insertion of the injection needle of the pen injector device of Wieselblad at the injection site in the same manner that injection device 900 controls injection of needle 914 into the skin (pg. 34, lines 9-13 of Perthu).

Response to Arguments
With respect to the previous objections to the specification, the amendments as noted on pg. 8 of the Remarks are considered sufficient to clarifying the previous informalities. Therefore, the previous objections are hereby withdrawn. 

In response to applicant’s arguments on pgs. 8-10 with respect to the interpretation of “pen injector device,” this claim limitation is interpreted as referring to a pen device such as Novopen®, Novopen Echo®, NovoRapid®, FlexPro®, NordiFlex®, NordiPen®, NordiLet®, Xultophy®, FlexPen®, Flextouch®, Clickstar®, Toujeo Solostar®, Apidra®, Lantus solostar®, and Humalog kwikpen® pen devices, see pg. 3, second full paragraph. It is noted that these devices are also known as autoinjector to one of ordinary skill in the art. Lastly, the term “durable” is removed from the claims so applicant’s arguments appearing to define “durable pen device” is moot. However, if the term is reintroduced, it is noted that applicant’s arguments drawn to “durable” is not persuasive because the argued definition is not found in the instant specification.

Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783